Name: Council Regulation (EC) No 1958/97 of 22 September 1997 amending Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: economic policy;  economic geography;  processed agricultural produce;  trade;  teaching
 Date Published: nan

 10 . 10 . 97 EN Official Journal of the European Communities L 277/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1958/97 of 22 September 1997 amending Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren within CN code 0403, should be included in that list, in order to take account of consumption habits in certain Member States, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Article 26 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 26 ( 1 ) of Regulation (EEC) No 804/68 provides for the grant of Community aid for supplying certain milk products, including those falling within CN code 0403 , to pupils in educational establishments; Whereas the first subparagraph of Article 2 ( 1 ) of Regula ­ tion (EEC) No 1842/83 (2) sets out the list of milk products qualifying for Community aid; whereas the product 'viili/fil ' made from whole milk, which falls HAS ADOPTED THIS REGULATION: Article 1 The following is hereby added to the first subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 1842/83 : '(d) "viili/fil" made from whole milk'. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1997. For the Council The President F. BODEN (') OJ L 148 , 28 . 6 . 1968 , p. 13 . Regulation as last amended by Regulation (EC) No 1587/96 (OJ L 206, 16 . 8 . 1996, p. 21 ). (2) OJ L 183, 7. 7. 1983, p. 1 . Regulation as last amended by Regulation (EEC) No 2748/93 (OJ L 249, 7 . 10 . 1993, p. 1 .)